 1




                                                               JS-6
 2

 3

 4

 5

 6

 7                      UNITED STATES DISTRICT COURT
 8                     CENTRAL DISTRICT OF CALIFORNIA
 9
     JAMES ANDREWS, individually, and ) Case No. 5:19-cv-00075-AG-SHK
10   on behalf of all others similarly situated,)
                                                ) ORDER
11
     Plaintiff,                                 )
12                                              )
13   v.                                         )
                                                )
14
     THE PROCTER & GAMBLE                       )
15   COMPANY, and DOES 1-10 Inclusive, )
     Defendants.                                )
16
                                                )
17                                              )
18

19         IT IS HEREBY ORDERED that pursuant to the Notice of Plaintiff this
20   matter is dismissed with prejudice as to his individual claims and without
21   prejudice as to the putative Class claims, pursuant to Federal Rule of Civil
22   Procedure 41(a)(1)(A)(i).
23
                                           Dated this 8th day of August, 2019.
24

25
                                            _______________________________
26
                                            The Honorable Andrew Guilford
27

28




                                        Order to Dismiss - 1
